Citation Nr: 9919429	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-15 235	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.  This case was remanded by the Board of Veterans' 
Appeals (Board) to the RO in October 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat during service, and 
a verified or verifiable stressor event in service is not 
shown.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991 & Supp. 1998) ; 38 C.F.R. § 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that, on August 
1967 preinduction examination, the veteran indicated that he 
had been rejected for military service due to "mental" 
reasons.  Apart from this medical history, the service 
medical records do not contain a complaint, diagnosis, or 
report of treatment of a psychiatric disorder.  

The veteran's report of transfer or discharge from active 
duty (DD-214) indicates that he was trained as a light 
vehicle driver and that his military occupational specialty 
(MOS) was truck driver.  (A personnel record shows that he 
also had an MOS of power generating equipment mechanic.)  His 
last duty assignment was with Company "B" of the 93rd 
Engineer Battalion (Construction).  The DD-214 does not show 
that he received any awards or decorations specifically 
related to combat.  

Records of treatment of the veteran at Logan Mingo Mental 
Health Center, dating from October 1994 to March 1995, 
include an October 1994 social history.  The veteran 
complained of difficulty sleeping and depression, with crying 
spells.  He had trouble remembering things, was withdrawn, 
experienced headaches, and had problems controlling his 
temper.  He reported flashbacks from Vietnam, and he had had 
more difficulty dealing with flashbacks in the preceding 
year.  The assessment was major depression.  Medical notes 
from December 1994 and February 1995 include assessments of 
depression and PTSD.  

On April 1995 VA psychiatric examination, the veteran 
indicated that he did not believe he could cope with, or 
attempt to obtain, employment because he was trying to deal 
with things he had seen in Vietnam.  He had difficulty 
sleeping, and reported having nightmares several times a 
week.  He began having nightmares soon after he returned from 
Vietnam, but he was busy raising a family and the nightmares 
did not seem to be as severe.  He reported frequent crying 
episodes which were triggered by thoughts of Vietnam.  He 
presented with symptoms of major depression.  It was 
recommended that he continue to seek treatment at Logan Mingo 
Mental Health Center.  The diagnosis was major depressive 
disorder, single episode.  

On April 1995 VA general medical examination, the veteran 
gave a history of chronic PTSD and the examiner noted that he 
had a rather prominent depressive history.  Diagnoses 
included PTSD, by history.  

Records of treatment of the veteran at Matewan-Red Jacket 
Medical Clinic, dating from September 1994 to September 1995, 
do not reflect psychiatric treatment.  A November 1995 
medical report from orthopedic surgeon Diane E. Shafer, M.D., 
indicates that the veteran had "reactive depression" in 
connection with treatment for a musculoskeletal disability 
not issue in this appeal.  

In a November 1996 statement, the veteran asserted that he 
had a nervous disorder related to his experiences in Vietnam.  
He added that he had problems with sleep, concentration, and 
memory.  

At a July 1997 hearing, the veteran testified that, in 
Vietnam, his unit came under daily enemy mortar attack, 
beginning in August 1969, and extending over a period of 
approximately 2 to 21/2 months.  He mentioned two locations in 
connection with the mortar attacks.  He said he had seen a 
friend run over a 14-year old girl in his truck and he 
believed that this occurred in about July 1969.  He 
previously received treatment for PTSD at the Logan Mingo 
Mental Health Clinic and was receiving treatment at a VA 
medical facility at the time of the hearing.  

In the October 1997 remand, the Board directed the RO to 
obtain from the veteran information about any psychiatric 
treatment he received prior to service and since 1995.  The 
RO was also to obtain the morning reports of the veteran's 
unit, from July to August 1969, to determine whether there 
were any references to the unit coming under enemy mortar 
fire at locations mentioned by the veteran, and whether a 
young civilian girl was a casualty in a truck- incident 
involving a member of the unit.  When this development was 
completed, the veteran was to be afforded a VA psychiatric 
examination to determine whether he had PTSD based on a 
verified stressor and/or the nature and etiology of any other 
psychiatric disorder he had.  

In a November 1997 letter to the veteran, the RO requested 
that he provide the names and addresses of all providers of 
mental health treatment prior to service and since 1995.  In 
a November 1997 written reply to the RO's letter, the veteran 
stated, in effect, that he did not have any recollection of 
acknowledging having a mental disorder prior to service, and 
he asserted that he has PTSD as a result of experiences in 
Vietnam.  

In a March 1998 letter to the RO, the National Archives at 
College Park, Maryland (National Archives) indicated that 
daily journals of the veteran's unit, dating from July 
through August 1969, had been located, but that a fee was 
required to be paid to obtain the records.  

In a March 1998 letter, the RO advised the veteran that 
payment to the National Archives was required for release of 
the information obtained in connection with his PTSD claim, 
and that VA made no provision for payments of this type.  The 
RO's letter explained that, if the veteran desired that 
records located by the National Archives be included with 
evidence considered in connection with his claim, he could 
use forms enclosed to request the records from the National 
Archives.  

On June 1998 VA psychiatric examination, the veteran gave a 
history of driving a truck, working in construction and 
hauling supplies in Vietnam.  He assisted in construction of 
an air strip and performed guard duty.  While building the 
air strip, his unit was attacked by Vietnamese who were 
supposed to be protecting them.  His unit was exposed to 
mortar fire and he witnessed the accidental death of a young 
girl who was run over by a truck.  Diagnoses included Axis I: 
recurrent depressive disorder and PTSD.  

In a July 1998 letter to the veteran accompanying a 
Supplemental Statement of the Case, the RO inquired whether 
the veteran desired to include additional information with 
the claims folder.  In a September 1998 letter, the veteran 
replied that he was in the process of obtaining records 
located by the National Archives.  In an October 1998 
statement, his representative requested that the veteran be 
permitted an additional sixty days to obtain records he was 
seeking in connection with his claim.  

In a February 1999 letter to the veteran, the RO again 
inquired whether he desired to submit additional evidence to 
the claims folder.  The veteran's representative submitted a 
March 1999 statement in support of the veteran's PTSD claim, 
but no further evidence has been submitted.  

Analysis

The claim of entitlement to service connection for PTSD is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); it is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed, and that no 
further development is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the duty to assist in development of claims is not always a 
one way street, and that if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
evidence.  In that regard, the Board notes that the case was 
remanded to the RO to obtain additional information to verify 
the stressor events reported by the veteran.  The veteran 
himself informed the RO in writing in September 1998 (and his 
representative confirmed, also in writing) that he would 
supply additional evidence from the National Archives in 
connection with his claim, specifically morning reports of 
his unit.  However, he has not supplied the morning reports, 
and the RO's efforts to obtain additional information have 
been to no avail.  Therefore, the appeal must be considered 
based upon the evidence of record.  

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court cited 
the three elements required by 38 C.F.R. § 3.304(f) to 
warrant a grant of service connection for PTSD:  (1) a 
current, clear medical diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, 10 Vet. App. at 138.  The Court 
further held that, if the claimed stressor is not combat 
related, a veteran's lay testimony regarding inservice 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence".  Id. at 142.  The Court also held that, in order 
to permit judicial review of a denial of service connection 
for PTSD by the Board, the Board must generally make specific 
findings of fact as to whether the veteran was engaged in 
combat with the enemy and, if so, whether the claimed 
stressors were related to such combat.  Id. at 145.  

In this case, the veteran's DD-214 does not reflect combat.  
His MOS was truck driver and the veteran has confirmed that 
this was his MOS and he did not receive any combat awards or 
decorations, nor has he provided any information which could 
be used to verify combat participation.  Consequently, the 
Board finds that he did not engage in combat.  

Where the claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 142.  In this case, the veteran's own statements 
regarding the occurrence of stressors lack significant 
detail. 

The veteran has indicated that the most stressful episode he 
experienced was the accidental death of a 14-year old girl 
who was run over by a truck driven by his friend.  However, 
he cannot recall the name of the truck driver, or the 
approximate date or location of the accident.  

With respect to the VA and private psychiatric evaluations of 
the veteran which include diagnoses of PTSD and/or 
depression, it is noteworthy that the claims folder was not 
available to the examiners on any of the VA and private 
psychiatric evaluations of record and that any history 
reported therein was based on the veteran's own accounts.  

Finally, the Court has noted that 38 C.F.R. § 3.304(f) 
precludes use of a medical opinion based on post-service 
examination of the veteran as credible evidence to help 
establish "actual" occurrence of in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  Here, there is 
no adequate evidence establishing that the veteran's claimed 
in-service stressors occurred.  A critical element needed to 
establish service connection for PTSD is missing.  
Consequently, the claim of service connection for a 
psychiatric disorder, to include PTSD, must be denied.  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 


